Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 7, 8, 10, 12-17, 28, and 31-37 were previously pending and subject to a non-final Office Action having a notification date of November 16, 2021 (“previous non-final Office Action”), with claims 16, 17, and 37 being withdrawn.  Following the previous non-final Office Action, Applicant filed an amendment on March 14, 2022 (the “Amendment”), amending claims 1, 3, 10, 16, 17, 28, 31, 32, 35, and 36.  The present non-final Office Action addresses pending claims 1, 3, 7, 8, 10, 12-17, 28, and 31-37 in the Amendment, with claims 16, 17, and 37 being withdrawn.

	
Response to Arguments
Response to Applicant’s Arguments Regarding Double Patenting Claim Rejections
These rejections are withdrawn in view of the Terminal Disclaimer filed March 14, 2022.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §112
These rejections are withdrawn in view of the claim amendments in the Amendment.


Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §102/103
At page 12 of the Amendment, Applicant takes the position that U.S. Provisional App. No. 62/650,879, from which U.S. Patent App. No. 2021/0020314 to Ehrich et al. (“Ehrich,” the primary reference cited in the previous non-final Office Action) claims priority does not disclose multiple classes of molecules and only discloses use of a single assay.  The Examiner disagrees as set forth in the rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7, 8, 10, 13, 15, and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent App. Pub. No. 2021/0020314 to Ehrich et al. (“Ehrich”).  In the below rejection, citations will be made in relation to U.S. Provisional App. No. 62/650,879, from which U.S. Patent App. No. 2021/0020314 claims priority (for reference, a copy of U.S. Provisional App. No. 62/650,879 can be obtained by accessing PCT/US2019/024416 in Public PAIR; U.S. App. No. 17/043,629 which corresponds to U.S. Patent App. Pub. No. 2021/0020314 is a national stage of Int’l App. No. PCT/US2019/024416 which claims priority to U.S. Provisional App. No. 62/650,879):
	Regarding claim 1, Ehrich discloses a method of using a classifier capable of distinguishing a population of individuals having a specified property ([0006] and [0145] discuss how a machine learning algorithm can be used to detect whether subjects in a population have a normal representation, an over-representation, or an under-representation of a target sequence or genomic condition (“specified property”), where the machine learning algorithm would have a “classifier” to make such classification of the population subjects; also see Figure 17 which illustrates how the machine learning model outputs a classification result), the method comprising: 
a) assaying a plurality of classes of molecules in a biological sample ([0006] and [0084] discloses sequencing/assaying combinations of an amplified nucleic acid molecule, a cell-free nucleic acid molecule, a nucleic acid molecule having a sequence corresponding to a region of a target chromosome, etc. (“plurality of classes of molecules”) of a biological sample) using a plurality of assays ([0087]-[0088] discloses use of a combination of various types of sequencing methods/assays), wherein the assaying provides a plurality of sets of measured values representative of the plurality of classes of molecules ([0006] and [0090] disclose obtaining a set of sequencing reads (plurality of sets of measured values representative of the plurality of molecule classes)); 
b) identifying a set of features corresponding to properties of each of the plurality of classes of molecules to be input to a machine learning model ([0007] on page 4 discusses determining a set of features that represent the sequencing read set and that form input data for ; 
c) preparing a feature vector of feature values from the plurality of sets of measured values ([0058] notes how the input data which includes the above feature sets (per [0007])(and where each feature set would have some “feature values”) can be in the form of vectors), each feature value corresponding to a feature of the set of features (again, each feature value corresponds to a feature in the feature set), and each feature value including one or more measured values from the plurality of sets of measured values ([0007] discusses for instance calculating a length of each sequencing read, a value corresponding to the number and ordering of nucleotide bases in each read, etc. (measured values)), wherein the feature vector includes at least one feature value obtained using each set of the plurality of sets of measured values (the above measured values in the feature vector are obtained from the sets of sequencing reads (plurality of sets of measured values)); 
d) loading, into a memory of a computer system, the machine learning model comprising the classifier ([0136]-[0144] discuss how the disclosed methods (which would include the above-discussed machine learning model/algorithm with classifier) are implemented by instructions/code that are loaded into memory for execution by a processor), the machine learning model trained using training vectors obtained from training biological samples ([0007] on page 5 discusses how the machine learning model/algorithm is trained using a training data set; furthermore, as [0101] notes that the training data can be “input data” and [0058] notes how input data can be in the form of vectors, then the training data set can be in the form of training vectors), a first subset of the training biological samples identified as having the specified property and a second subset of the training biological samples identified as not having the specified property ([0007] on page 5 discusses how the training data set includes sequencing reads (which are from biological samples) of subjects known to be euploid/normal subjects (which would be from a “first subset” of the samples and known to have the property) and subjects known to be aneuploidy/abnormal subjects (which would be from a “second subset” of the samples and known to not have the property); and 
e) inputting the feature vector into the machine learning model to obtain an output classification of whether the biological sample has the specified property, thereby distinguishing the population of individuals having the specified property ([0006] discusses how the input data set (which is the “feature vector” as noted above) is analyzed by the machine learning model to detect whether the same is normal or has an over/under representation/aneuploidy, which would thereby distinguish the population subjects having the specified property; also see classification output in Figure 17).

Regarding claim 3, Ehrich discloses the method of claim 1, further including wherein the plurality of classes of molecules are selected from a group consisting of deoxyribonucleic acid (DNA), genomic DNA, plasmid DNA, complementary DNA (cDNA), cell-free DNA (cfDNA), circulating tumor DNA (ctDNA), nucleosomal DNA, chromatosomal DNA, mitochondrial DNA (miDNA), an artificial nucleic acid analog, recombinant nucleic acid, plasmids, viral vectors, chromatin, peripheral blood mononuclear cell-derived (PBMC-derived) genomic DNA, ribonucleic acid (RNA), messenger RNA (mRNA), transfer RNA (tRNA), micro RNA (mitoRNA), ribosomal RNA (rRNA), circulating RNA (cRNA), alternatively spliced mRNAs, small nuclear RNAs (snRNAs), antisense RNA, short hairpin RNA (shRNA), or small interfering RNA (siRNA), polyamino acids (peptide, protein, autoantibody) or fragments thereof ([0056], [0067]. [0068], [0145], and [0163] discuss how the molecules can include DNA, genomic DNA, cfDNA, RNA, mRNA, etc.; [0110] notes how they can include peptides).

Regarding claim 7, Ehrich discloses the method of claim 1, further including wherein the plurality of classes of molecules are selected from a group consisting of cfDNA molecules, cfRNA molecules, circulating proteins, antibodies, carbohydrates and metabolites ([0068] discloses cfDNA; [0145] discloses cfRNA).

Regarding claim 8, Ehrich discloses the method of claim 1, further including wherein the plurality of classes of molecules are selected from a group consisting of 1) cfDNA, cfRNA, polyamino acid, and small chemical molecules ([0068] discloses cfDNA; [0145] discloses cfRNA), or 2) cfDNA and cfRNA, and polyamino acids ([0068] discloses cfDNA; [0145] discloses cfRNA), 3) cfDNA and cfRNA and small chemical molecules ([0068] discloses cfDNA; [0145] discloses cfRNA), or 4) cfDNA, poly-amino acid, and small chemical molecules, or 5) cfRNA, polyamino acid, and small chemical molecules, or 6) cfDNA and cfRNA ([0068] discloses cfDNA; [0145] discloses cfRNA), or 7) cfDNA and polyamino acid, or 8) cfDNA and small chemical molecules, or 9) cfRNA and polyamino acid, or 10) cfRNA and small chemical molecules, or 11) polyamino acid and small chemical molecules.

Regarding claim 10, Ehrich discloses the method of claim 1, further including wherein the plurality of assays include at least two of: whole-genome sequencing (WGS), whole-genome bisulfite sequencing (WGSB), enzymatic methyl sequencing (EM-seq), small-ribonucleic-(RNA) sequencing, quantitative immunoassay, enzyme- linked immunosorbent assay- (ELISA), proximity extension assay (PEA), protein microarray, mass spectrometry, low-coverage Whole- Genome Sequencing (lcWGS); selective tagging 5mC sequencing, copy number variants (CNV) calling; tumor fraction (TF) estimation; LINE-1 CpG methylation; CpG methylation of at least 56 genes; cell-free Protein Immuno-Quant ELISAs, single molecule array (SIMOA); and cell-free micro RNA (miRNA) sequencing, and cell type or cell phenotype mixture proportions derived from any of the above assays ([0057] discloses mass spectrometry and [0085] discloses whole-genome sequencing).

Regarding claim 13, Ehrich discloses the method of claim 1, further including wherein the specified property is a presence of a clinically-diagnosed disorder ([0092] and [0145] disclose how the system can indicate whether the sample includes cancer, an autoimmune disease, neurodegenerative disease, etc. (specified property)).

Regarding claim 15, Ehrich discloses the method of claim 1, further including wherein the specified property is a responsiveness to a treatment ([0092] discloses that the system can monitor for therapeutic responses).

	Regarding claim 36, Ehrich discloses the method of claim 1, further including wherein the feature values comprise values selected from a group consisting of a read count, a tumor fraction, a single nucleotide polymorphism, a copy number variation, translocations, an indel, a structural variant, fusions, mutations, differentially methylated regions (DMRs), haplotype blocks, transcription factor binding site coverage, transcription start sites, histone marker data, deoxyribonuclease (DNAse) hypersensitivity sites, telomere attrition, chromatin state, nucleosome occupancy, and distribution feature data ([0108] discusses how the features can include copy number variations; also, [0103] discusses how the features can include nucleosomal positioning (nucleosome occupancy) and chromatin structure (chromatin state)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2021/0020314 to Ehrich et al. (“Ehrich”) in view of U.S. Patent App. Pub. No. 2015/0324527 to Siegel et al. (“Siegel”).  In the below rejection, citations will be made in relation to U.S. Provisional App. No. 62/650,879, from which U.S. Patent App. No. 2021/0020314 claims priority (for reference, a copy of U.S. Provisional App. No. 62/650,879 can be obtained by accessing PCT/US2019/024416 in Public PAIR; U.S. App. No. 17/043,629 which corresponds to U.S. Patent App. Pub. No. 2021/0020314 is a national stage of Int’l App. No. PCT/US2019/024416 which claims priority to U.S. Provisional App. No. 62/650,879):
Regarding claim 12, Ehrich discloses the method of claim 1, further including wherein the classifier is trained and constructed according to deep learning algorithms such as artificial neural networks ([0007]).
However, Ehrich appears to be silent regarding the classifier being trained and constructed according to one or more of: linear discriminant analysis (LDA); partial least squares (PLS); random forest; k-nearest neighbor (KNN); support vector machine (SVM) with radial basis function kernel (SVMRadial); SVM with linear basis function kernel (SVMLinear); SVM with polynomial basis function kernel (SVMPoly), decision trees, multilayer perceptron, mixture of experts, sparse factor analysis, hierarchical decomposition and combinations of linear algebra routines and statistics.
Nevertheless, Siegel teaches ([0024]) that it was known in the healthcare informatics art to train and construct a predictive model to predict a condition according to various learning algorithms such as support vector machines, neural networks, etc.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the classifier of Ehrich to have been trained and constructed according to support vectors machines as taught by Siegel as doing so amounts to use of a known technique to improve similar devices in a similar way and/or simple substitution of one known element for another to obtain predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 14, 28, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2021/0020314 to Ehrich et al. (“Ehrich”) in view of U.S. Patent App. Pub. No. 2018/0358132 to Bagaev et al. (“Bagaev”).  In the below rejection, citations will be made in relation to U.S. Provisional App. No. 62/650,879, from which U.S. Patent App. No. 2021/0020314 claims priority (for reference, a copy of U.S. Provisional App. No. 62/650,879 can be obtained by accessing PCT/US2019/024416 in Public PAIR; U.S. App. No. 17/043,629 which corresponds to U.S. Patent App. Pub. No. 2021/0020314 is a national stage of Int’l App. No. PCT/US2019/024416 which claims priority to U.S. Provisional App. No. 62/650,879):
the cancer being selected from the group consisting of colorectal cancer, liver cancer, lung cancer, pancreatic cancer, and breast cancer.
Nevertheless, Bagaev teaches that it was known in the healthcare informatics art utilize patient biomarkers (e.g., DNA, etc. per [0116]) to predict responsiveness of treatments for cancers such as colorectal cancer, liver cancer, lung cancer, pancreatic cancer, or breast cancer ([0107], [0146], and [0240]) which would advantageously provide important information regarding a wide variety of common cancers thereby improving patient health.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the cancer of Ehrich to have been colorectal cancer, liver cancer, lung cancer, pancreatic cancer, or breast cancer as taught by Bagaev to advantageously provide important information regarding a wide variety of common cancers thereby improving patient health.

Regarding claim 28, Ehrich discloses a method of determining responsiveness of an individual to a ... treatment ([0006] and [0145] discuss how a machine learning algorithm can be used to detect whether subjects in a population have a normal representation, an over-representation, or an under-representation while [0092] discloses that the system can monitor for therapeutic responses), comprising: 
a) assaying a plurality of classes of molecules in a biological sample ([0006] and [0084] discloses sequencing/assaying combinations of an amplified nucleic acid molecule, a cell-free nucleic acid molecule, a nucleic acid molecule having a sequence corresponding to a region wherein the assaying provides a plurality of sets of measured values representative of the plurality of classes of molecules ([0006] and [0090] disclose obtaining a set of sequencing reads (plurality of sets of measured values representative of the plurality of molecule classes)), 
b) identifying a set of features corresponding to properties of each of the plurality of classes of molecules to be input to a machine learning model ([0007] on page 4 discusses determining a set of features that represent the sequencing read set and that form input data for the machine learning algorithm; also see Figures 13, 16, and 17 which illustrate input data for machine learning algorithms), 
c) preparing a feature vector of feature values from the plurality of sets of measured values ([0058] notes how the input data which includes the above feature sets (per [0007])(and where each feature set would have some “feature values”) can be in the form of vectors), each feature value corresponding to a feature of the set of features (again, each feature value corresponds to a feature in the feature set), and each feature value including one or more measured values from the plurality of sets of measured values ([0007] discusses for instance calculating a length of each sequencing read, a value corresponding to the number and ordering of nucleotide bases in each read, etc. (measured values)), wherein the feature vector includes at least one feature value obtained using each set of the plurality of sets of measured values (the above measured values in the feature vector are obtained from the sets of sequencing reads (plurality of sets of measured values)); 
d) loading, into memory of a computer system, the machine learning model ([0136]-[0144] discuss how the disclosed methods (which would include the above-discussed machine learning model/algorithm with classifier) are implemented by instructions/code that are loaded that is trained using training vectors obtained from training biological samples ([0007] on page 5 discusses how the machine learning model/algorithm is trained using a training data set; furthermore, as [0101] notes that the training data can be “input data” and [0058] notes how input data can be in the form of vectors, then the training data set can be in the form of training vectors), a first subset of the training biological samples identified from individuals responding to the ... treatment and a second subset of the training biological samples identified from individuals not responding to the...treatment ([0007] on page 5 discusses how the training data set includes sequencing reads (which are from biological samples) of subjects known to be euploid/normal subjects (which would be from a “first subset” of the samples and known to have the property) and subjects known to be aneuploidy/abnormal subjects (which would be from a “second subset” of the samples and known to not have the property; also, [0006] discusses how the input data set (which is the “feature vector” as noted above) is analyzed by the machine learning algorithm/model to detect one state (e.g., normal) versus another state (e.g., abnormal) while [0092] discloses that the system can monitor for therapeutic responses; still further, [0109]-[0110], [0113], and [0191] note how the training data would include examples for each class into which samples are to be classified; accordingly, the first subset of training samples would be from subjects/individuals responding normally to the drug/treatment and the second subset of training samples would be from subjects/individuals not responding normally to the drug/treatment),
e) inputting the feature vector into the machine learning model to obtain an output classification of whether the biological sample is associated with treatment response thereby determining the responsiveness to the ... treatment ([0006] discusses how the input data set (which is the “feature vector” as noted above) is analyzed by the machine learning model 
	While [0092] of Ehrich discloses that the system can monitor for therapeutic responses, Ehrich appears to be silent regarding the therapeutic treatment specifically being a cancer treatment.
Nevertheless, Bagaev teaches ([0077] and [0143]) that it was known in the healthcare informatics art to determine cancer therapy responsiveness/efficacy via processing information regarding biomarkers (e.g., genes, proteins) with a machine learning model to aid in the personalized care of patients with cancer ([0231]) and increase their overall wellbeing ([0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the treatment of Ehrich to have been a cancer treatment as taught by Bagaev to aid in the personalized care of patients with cancer and increase their overall wellbeing.

	Regarding claim 31, the Ehrich/Bagaev combination discloses the method of claim 28, further including wherein the feature values comprise values selected from a group consisting of a read count, a tumor fraction, a single nucleotide polymorphism, a copy number variation, translocations, an indel, a structural variant, fusions, mutations, differentially methylated regions (DMRs), haplotype blocks, transcription factor binding site coverage, transcription start sites, histone marker data, deoxyribonuclease (DNAse) hypersensitivity sites, telomere attrition, chromatin state, nucleosome occupancy and distribution feature data ([0108] discusses how the features can include copy number variations; also, [0103] discusses how the features can include nucleosomal positioning (nucleosome occupancy) and chromatin structure (chromatin state)).

Regarding claim 32, the Ehrich/Bagaev combination discloses the system of claim 28, further including wherein the individual has the cancer ([0092] of Ehrich).  However, the Ehrich/Bagaev combination appears to be silent regarding wherein the cancer is colorectal cancer, liver cancer, lung cancer, pancreatic cancer, or breast cancer.
Nevertheless, Bagaev teaches that it was known in the healthcare informatics art utilize patient biomarkers (e.g., DNA, etc. per [0116]) to predict responsiveness of treatments for cancers such as colorectal cancer, liver cancer, lung cancer, pancreatic cancer, or breast cancer ([0107], [0146], and [0240]) which would advantageously provide important information regarding a wide variety of common cancers thereby improving patient health.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the cancer of the Ehrich/Bagaev combination to have been colorectal cancer, liver cancer, lung cancer, pancreatic cancer, or breast cancer as taught by Bagaev to advantageously provide important information regarding a wide variety of common cancers thereby improving patient health.

Regarding claim 33, the Ehrich/Bagaev combination discloses the system of claim 28, further including wherein the cancer treatment is selected from alkylating agents, plant alkaloids, antitumor antibiotics, antimetabolites, topoisomerase inhibitors, retinoids, checkpoint inhibitor therapy, or VEGF inhibitors ([0220] of Bagaev discloses how the cancer treatment can include anti-VEGF therapy, [0244] of Bagaev discloses how the cancer treatment can include checkpoint inhibitors, and [0249] of Bagaev discloses how the cancer treatment can include alkylating agents, topoisomerase inhibitors; as discussed above in relation to claim 28, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the treatment of Ehrich to have been a cancer treatment as taught by Bagaev to aid in the personalized care of patients with cancer and increase their overall wellbeing).

Regarding claim 34, Ehrich discloses the method of claim 1, further including wherein the specified property is cancer ([0092]), but appears to be silent regarding the cancer being selected from the group consisting of adenoma (adenomatous polyps), sessile serrated adenoma (SSA), advanced adenoma, colorectal dysplasia, colorectal adenoma, colorectal cancer, colon cancer, rectal cancer, colorectal carcinoma, colorectal adenocarcinoma, carcinoid tumors, gastrointestinal carcinoid tumors, gastrointestinal stromal tumors (GISTs), lymphomas, and sarcomas.
Nevertheless, Bagaev teaches that it was known in the healthcare informatics art utilize patient biomarkers (e.g., DNA, etc. per [0116]) to predict responsiveness of treatments for cancers such as colorectal cancer, colon cancer, and rectal cancer ([0107], [0146], and [0240]) which would advantageously provide important information regarding a wide variety of common cancers thereby improving patient health.
.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2021/0020314 to Ehrich et al. (“Ehrich”) in view of U.S. Patent App. Pub. No. 2018/0122508 to Wilde et al. (“Wilde”).  In the below rejection, citations will be made in relation to U.S. Provisional App. No. 62/650,879, from which U.S. Patent App. No. 2021/0020314 claims priority (for reference, a copy of U.S. Provisional App. No. 62/650,879 can be obtained by accessing PCT/US2019/024416 in Public PAIR; U.S. App. No. 17/043,629 which corresponds to U.S. Patent App. Pub. No. 2021/0020314 is a national stage of Int’l App. No. PCT/US2019/024416 which claims priority to U.S. Provisional App. No. 62/650,879):
Regarding claim 35, Ehrich discloses the method of claim 1, but appears to be silent regarding wherein the classifier has at least 90% specificity at 90% sensitivity in distinguishing the population of individuals having the specified property.
Nevertheless, Wilde teaches ([0048]) that it was known in the healthcare informatics art to utilize classifiers (machine learning classifier per [0165]) configured to classify samples of a population ([0490]) as cancerous or benign with at least 90% specificity at 90% sensitivity which would advantageously increase the accuracy of the determined results thereby leading to improved confidence in treatment recommendations and improved patient results.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) 





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686